T%ER curiam,

The British and French nations being at war» a Frenchman captured the plaintiff, a citizen of the United States of America, carried his vessel and cargo into a Spanish port, and disposed of both without condemnation. '
Per curiam. The captor is suable only in the court of admiralty, notwithstanding the argument, so much pressed by the plaintiff5^ counsel, that the prise court of the admiralty could proceed only where the thing taken was in its custody or power; * and as to the instance court of the admiralty, that its jurisdiction was concurrent with the courts of common law; † and notwithstanding another argument also used by him, that according tó Che six carpenters5, case and other cases, the defendant’s not car* *142tying the vessel into port for condemnation, as his commission required, shews tfio anima the seizure was made, which was not tp treat her as a prize ; consequently she was not taken asfriz^ bat by a trespass or wrong.*
Haywood, for the Plaintiff,

 1 Robinson's Reports, 100, 119.


 2 Bl. Com. 107. 1 Dou. 98, 99.


 2 Erown, 220.